UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6627



ELIJAH GRANT,

                                            Plaintiff - Appellant,

          versus


WILLIE WELDON; RUSHING, Physician;        LYNNE
KELLER; MICHAEL RAGAN; JAMES GOWAN,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Joseph F. Anderson, Jr., District
Judge. (CA-96-346-4-17BE)


Submitted:   August 28, 1997          Decided:    September 17, 1997


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elijah Grant, Appellant Pro Se. Norma Anne Turner Jett, EARLY &
NESS, Bamberg, South Carolina; William Henry Davidson, II, James
Miller Davis, Jr., ELLIS, LAWHORNE, DAVIDSON & SIMS, P.A., Colum-
bia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's
recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court.* Grant v. Weldon, No. CA-
96-346-4-17BE (D.S.C. Mar. 28, 1997). We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid
the decisional process.




                                                          AFFIRMED




    *
      The Appellees' motion to dismiss the appeal for Appellant's
failure to properly serve his informal brief is hereby denied.

                                2